PER CURIAM:
We affirm, in open court, Philip G. Striano’s conviction for violation of the counterfeiting laws, 18 U.S.C. § 472, as the defense of entrapment presented only a question of fact which was decided by the jury in accordance with a concededly correct charge by the district judge.
The members of the panel have examined the reports of the Secret Service, which were marked Court’s Exhibit A, and find that there was no error in the trial judge’s refusal to permit defense counsel to inspect these reports.